Wade, C. J.
1. The court did not err in excluding testimony offered to show that the nóte sued upon was obtained by fraud, since this testimony did not connect or tend to connect the holder of the note with the alleged fraud. The proof offered as to circumstances attending the execution of the note did not tend to throw light on the question as to whether the holder knew at the time he acquired the note that it was without consideration. Roberson v. First National Bank, 18 Ga. App. 171 (88 S. E. 991), and citations.
2. There was no error in directing a verdict in favor of the plaintiff.

Judgment affirmed.


George and Luke, JJ., concur.